Exhibit 10.1

INVESTOR RELATIONS SERVICES AGREEMENT

This Investor Relations Services Agreement (the “Agreement”) is made as of July
2, 2007, between Allied Nevada Gold Corp., a Delaware corporation (the
“Company”) and Sierra Partners II LLC, a Colorado limited liability company,
(the “Consultants”).

Recitals

The Company desires to avail itself of the expertise and services of Consultants
in connection with the Company’s efforts to build an investor relations
program.  Consultants are willing to make such expertise and services available
to the Company on the terms and conditions of this Agreement.

Agreements

In consideration of the obligations and covenants in this Agreement, the parties
agree as follows:

1.                                       Engagement of Consultant.  The Company
hereby engages Consultants to provide the Services (defined below), and
Consultants hereby accept such engagement, upon the terms and subject to the
conditions of this Agreement.

2.                                       Term.  Consultants shall provide the
Services during the period commencing effective July 1, 2007 and ending on
December 31, 2007 (the “Term”).

3.                                       Services.

(a)                                  During the Term and upon the terms and
subject to the conditions of this Agreement, Consultant shall lead the Company’s
efforts to develop and initiate an Investor Relations (“IR”) program to
introduce the Company to North American investors and develop an ongoing program
for follow-up and continuing contact with investors.   These efforts will
incorporate: (i) Consultant’s initial work to understand the Company’s
operations, financial condition and strategic position, (ii) development of an
understanding of the Company’s current IR programs and initiatives, and their
potential application (or suggested modifications) to the marketplace, (iii)
drafting an IR program and schedule for introducing the Company to investors for
the Company’s review and modification as appropriate, (iv) work with and
accompany the Company’s CEO or other representatives to launch the IR program
and provide a conduit for follow-up of investor questions and subsequent
investor marketing trips and programs during the term of this Agreement, (v)
assisting Company management, in conjunction with Company legal counsel, to
understand and comply with the legal and regulatory requirements and limitations
on disclosure, and (vi) ongoing work to stay fully current with the Company’s
operations and performance (from a technical and financial perspective).

(b)                                 In Consultants’ reasonable discretion,
Consultants shall render the Services in person, by telephone or other suitable
communication.  Consultants shall be free of control by the Company over the
manner and time of rendering the Services, and the Company shall have no right
to dictate or direct the details of the Services. Notwithstanding the foregoing,
Consultants shall commit such time and effort as is reasonably required under
customary industry standards to provide the Services.

1


--------------------------------------------------------------------------------


(c)                                  Consultants shall perform all of the
Services as independent contractors to the Company.  Consultants are not
employees, agents or other representatives of the Company and have no authority
to act for or to bind the Company without the Company’s prior written consent. 
The Company shall not deduct or withhold income, self-employment, social
security, disability or other such federal or state payroll taxes from the
payments made to Consultants under this Agreement.  Consultants acknowledges
that they are solely responsible for the payment of all such taxes and amounts,
and Consultants agree to indemnify and hold Company harmless from any and all
liability resulting from Consultants’ failure to pay or withhold such taxes and
amounts.

(d)                                 The Company and the Consultants acknowledge
that, except for the restrictions with respect to confidential information as
described in Section 6, nothing in this Agreement shall restrict or prohibit the
Consultants from working for, acting as a Consultant to or providing services to
any other Person engaged in mining, mineral or other activities or operations.

(e)                                  The Company shall make reasonably available
to Consultants all resources, including access to relevant Company personnel,
counsel, accountants, engineers and other advisors, necessary for Consultants to
render the Services.

4.                                       Fees.

(a)                                  Base Fee.  For the Services the Company
shall pay Consultants the sum of US$90,000 (the “Base Fee”) for the period from
July 1, 2007 to December 31, 2007.  The Company shall pay the Base Fee at the
rate of $15,000 each month for the months  during the Term, payable monthly in
advance on or before the first business day of each month; provided however,
that the initial payment for July shall be payable upon execution of this
Agreement.

(b)                                 Stock Option Fee.  Consultants shall be
issued 45,000 Company stock options pursuant to the Company’s Stock Option Plan.
 The options shall vest upon the expiration of the Term, and otherwise in
accordance with the provisions of the Allied Nevada Stock Option Plan

(c)                                  Other Expenses.  From time to time as
invoiced by Consultants, the Company shall reimburse Consultants for all of
their reasonable out-of-pocket fees and expenses incurred in connection with its
performance of the Services.  Consultants shall provide the Company with a
written monthly invoice setting forth such fees and expenses, accompanied by
copies of receipts as applicable.

5.                                       Indemnity.

(a)                                  Except as prohibited by law, the Company
shall indemnify and hold harmless Consultants and their Affiliates, and their
respective directors, officers, employees, representatives and agents (each
being an “Indemnified Party”) on demand from and against any and all losses,
claims, damages and liabilities, joint or several, costs or expenses (including
reasonable attorneys’ fees and expenses) to which such Indemnified Party may
become subject under any applicable law or as a result of any claim made by any
third party or otherwise, relating to or arising out of the Services (each, a
“Loss,” and, collectively, the “Losses”).  Notwithstanding the foregoing, the
obligation to indemnify an Indemnified Party

2


--------------------------------------------------------------------------------


hereunder shall not apply in respect of any portion of an indemnified amount
owing such Indemnified Party to the extent that a court of competent
jurisdiction shall have determined by final judgment, no longer subject to
appeal, that such indemnified amount resulted from such Indemnified Party’s
willful misconduct or gross negligence.

(b)                                 The Company shall reimburse any Indemnified
Party for all Losses as they are incurred, including Losses which are incurred
in connection with the investigation of, preparation for or defense of any
pending or threatened claim, or any action or proceeding arising therefrom
(regardless of whether or not such Indemnified Party has been formally named a
party to such claim, action or proceeding).

(c)                                  Without the prior written consent of
Consultants, which consent shall not be unreasonably withheld, the Company shall
not enter into any settlement of a lawsuit, claim or other proceeding relating
to or arising out of the Services, unless such settlement includes an explicit
and unconditional release from the party bringing such lawsuit, claim or other
proceeding of all Indemnified Parties.

(d)                                 If this Section 5 or any portion thereof
shall be invalidated on any grounds by any court of competent jurisdiction, the
Company shall nevertheless indemnify any person entitled to indemnification
hereunder as to any Losses, paid or incurred by such Person in connection with
any actual, pending or threatened claim or action to the fullest extent
permitted by any applicable portion of this Section 5 that shall not have been
invalidated and/or to the fullest extent permitted by applicable law.

(e)                                  The Company agrees (on behalf of itself and
its Affiliates) that no Indemnified Party shall have any liability to the
Company or its Affiliates for any losses incurred by the Company or its
Affiliates except to the extent that a court of competent jurisdiction shall
have determined by final judgment, no longer subject to appeal, that any such
losses resulted from such Indemnified Party’s willful misconduct or gross
negligence.

6.                                       Confidentiality.

(a)                                  Consultants acknowledge that any and all
confidential knowledge or information concerning the Company, its business,
properties, projects, prospects, finances and affairs obtained by it, its
principals, managers, members, employees and/or contractors in the course of its
engagement hereunder will be held inviolate by it and that it will conceal the
same from, and not disclose the same to, any and all other persons and entities,
including, but not limited to, competitors of the Company and that it will not
impart any such knowledge to anyone whosoever during the term hereof or the 24
month period thereafter.  Consultants acknowledge and agree that the
confidential knowledge and information has been disclosed to it or made
available to them solely for purposes of rendering the Services.

(b)                                 As used herein, “confidential knowledge or
information” means: (a) all information regarding the Company which is not
generally available to the public; and (b) all information regarding the Company
which was received by Consultants from a source with confidentiality obligations
to the Company.

(c)                                  Consultants agree that the confidential
knowledge and information is the sole property of the Company.  Consultants
shall, upon the termination of its engagement by the Company, immediately
surrender and turn over to the Company all books, forms,

3


--------------------------------------------------------------------------------


records, client lists and all other papers and writings relating to the Company
and all other property belonging to the Company, it being understood and agreed
that the same are the sole property of the Company.

7.                                       Termination.

(a)                                  Either party may terminate this Agreement
upon thirty (30) days’ prior written notice to the other party.

(b)                                 The Company may terminate this Agreement
immediately upon written notice to Consultants if Consultants are in material
default under this Agreement, and have failed to cure such default within
fifteen business days following written notice from the Company describing such
default.

(c)                                  If Consultants terminate this Agreement
pursuant to Section 7(a), or the Company terminates this Agreement pursuant to
Section 7(b), Consultants shall be entitled to, and the Company shall pay, only
those unpaid fees or expenses, which have accrued or have been incurred through
the date of termination.  If the Company terminates this Agreement pursuant to
Section 7(a), Consultants shall be entitled to, and the Company shall pay to
Consultants within ten business days following the effective date of
termination, the entire unpaid balance of the Base Fee.  Consultants shall be
entitled to the Stock Option Fee regardless of which Party terminates pursuant
to Section 7(a).  Consultants shall not be entitled to and shall return to the
Company or cancel the Stock Option Fee in the event this Agreement is terminated
pursuant to Section 7(b).

8.                                       Certain Defined Terms.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person
or any officer, director, manager, partner, member or of such Person.  For the
purpose of the above definition, the term “control” (including with correlative
meaning, the terms “controlling,” “controlled by” and “under common control
with”), and used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities
or by contract or otherwise.

“Person” shall be construed broadly and shall include an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.

9.                                       Notices.  All notices, requests,
demands, claims, and other communications hereunder shall be in writing.  Any
notice, request, demand, claim or other communication hereunder shall be
delivered personally to the recipient, delivered by United States Post Office
mail or nationally recognized overnight courier, telecopied to the intended
recipient at the facsimile number set forth therefore below, or sent to the
recipient by reputable express courier service and addressed to the intended
recipient as set forth below:

4


--------------------------------------------------------------------------------


if to Consultants:

SIERRA Partners II, LLC

4500 Cherry Creek South Drive, Suite 1040

Denver, Colorado 80246

Facsimile:  303.757.2518

Attention:        W. Durand Eppler or John S. Gaensbauer

with a copy (which shall not constitute notice) to:

Perkins Coie LLP

1899 Wynkoop Street, Suite 700

Denver, Colorado 80202

Facsimile:     303.291.2400

Attention:  Bruce D. Stocks

if to the Company:

Allied Nevada Gold Corp.

1380 Greg Street, Suite 203

Sparks, Nevada 89431

Facsimile: 775 358 4459

Attention:  Scott A. Caldwell

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith.  Any such
communication shall be deemed to have been duly given and received when
delivered.

10.                                 Entire Agreement.  This Agreement contains
the complete and exclusive expression of the agreement between the Company and
Consultants with respect to the subject matter hereof and supersedes all prior
agreements or understandings among the Company and Consultants with respect
hereto.

11.                                 Assignment.  This Agreement shall not be
assigned by any party without the written consent of the other party.

12.                                 Benefits of Agreement.  The terms and
provisions of this Agreement shall be binding upon, and will inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns.

13.                                 Amendments and Waivers.  The terms and
provisions of this Agreement shall not be modified, altered or otherwise
amended, except pursuant to a writing signed by the parties.  Any waiver by
either party of a breach of any provision of this Agreement by the other party
shall be in writing and shall not operate or be construed as a waiver of any
other or subsequent breach by such other party.

14.                                 Governing Law.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE
(WHETHER OF THE STATE OF NEVADA, OR ANY OTHER

5


--------------------------------------------------------------------------------


JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEVADA TO BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF NEVADA WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

15.                                 Headings.  Section headings are used for
convenience only and shall in no way affect the construction of this Agreement.

16.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. 
Delivery of an executed counterpart signature page by facsimile or other
electronic delivery is as effective as executing and delivering an original
signature.

17.                                 Injunctive Relief.  The parties hereto agree
that monetary damages would be an incomplete and inadequate remedy for any
breach of this Agreement and that any violation of this Agreement could result
in irreparable harm to the Company.  Therefore the Company is entitled to
permanent, temporary and preliminary injunctive relief to prevent breaches of
this Agreement, in addition to any other right or remedy to which the Company
may be entitled, at law or in equity.

18.                                 Waiver of Consequential Damages.  Company
and Consultants agree to waive and forego (i) any special, indirect or
consequential damages in respect of any breach or wrongful conduct (whether the
claim therefore is based on contract, tort or duty imposed by law) in connection
with, arising out of or in any way related to, the transactions contemplated by
the relationship established by this Agreement, or any act, omission or event
occurring in connection herewith, and (ii) to waive, release and agree not to
sue upon any such claim for any such damages, whether or not accrued and whether
or not known or suspected to exist in any such party’s favor.

[ remainder of this page intentionally blank ]

6


--------------------------------------------------------------------------------


The parties have executed this Agreement as of the date first above written.

 

SIERRA Partners, LLC.

 

 

 

 

 

 

 

 

By:

/s/John S. Gaensbauer

 

 

 

John S. Gaensbauer, Partner

 

 

 

 

 

 

 

 

Allied Nevada Gold Corp.

 

 

 

 

 

 

 

 

By:

/s/Scott A. Caldwell

 

 

Name:  Scott A. Caldwell

 

 

Title:  President and CEO

 

7


--------------------------------------------------------------------------------